UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4600


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS TERRELL SPENCER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Donald C. Coggins, Jr., District Judge. (7:18-cr-00853-DCC-1)


Submitted: September 24, 2020                               Decided: November 23, 2020


Before KEENAN, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephanie A. Rainey, RAINEY & BROWN, PA, Spartanburg, South Carolina, for
Appellant. Katherine Hollingsworth Flynn, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Terrell Spencer pled guilty, without a written plea agreement, to distribution

and possession with intent to distribute a quantity of methamphetamine, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C). The district court established a Sentencing Guidelines range

of 151 to 188 months’ imprisonment and sentenced Spencer to 151 months’ imprisonment.

Spencer’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but questioning whether the district

court erred in denying Spencer’s motion for a downward variance. Spencer has filed a

supplemental pro se brief, challenging his classification as a career offender and arguing

that his sentence is unreasonable. The Government has declined to file a response brief.

We affirm.

       We review a criminal “sentence[]—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). We “first ensure that the district court committed

no significant procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range, . . . failing to consider the [18 U.S.C.] § 3553(a) factors, . . . or failing to

adequately explain the chosen sentence.” Id. at 51. If there is no significant procedural

error, then we consider the sentence’s substantive reasonableness under “the totality of the

circumstances.” Gall, 552 U.S. at 51; see United States v. Provance, 944 F.3d 213, 218

(4th Cir. 2019). “Any sentence that is within or below a properly calculated Guidelines

range is presumptively reasonable.” United States v. White, 810 F.3d 212, 230 (4th Cir.

2016) (internal quotation marks omitted).

                                                2
       Having carefully reviewed the record, we conclude that the district court properly

classified Spencer as a career offender and calculated the advisory Guidelines range, gave

the parties the opportunity to argue for an appropriate sentence, and sufficiently explained

the chosen sentence.       Because Spencer has failed to rebut the presumption of

reasonableness that we afford his within-Guidelines-range sentence, see id., we conclude

that the district court did not abuse its discretion in imposing Spencer’s sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Spencer, in writing, of the right to petition the

Supreme Court of the United States for further review. If Spencer requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Spencer.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                              3